Name: Council Implementing Regulation (EU) NoÃ 1345/2011 of 19Ã December 2011 implementing Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international trade;  international affairs;  international security
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/19 COUNCIL IMPLEMENTING REGULATION (EU) No 1345/2011 of 19 December 2011 implementing Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar (1), and in particular Article 18(5) thereof, Whereas: (1) On 25 February 2008, the Council adopted Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar. (2) In accordance with Council Decision 2011/859/CFSP of 19 December 2011 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar (2), the information relating to one entity on the list in Annex V to Regulation (EC) No 194/2008 should be updated. (3) Annex V to Regulation (EC) No 194/2008 should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex V to Regulation (EC) No 194/2008, the entry for Mayar (H.K) Ltd shall be replaced by the following: Mayar India Ltd (Yangon Branch) 37, Rm (703/4), Level (7), Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) OJ L 66, 10.3.2008, p. 1. (2) See page 55 of this Official Journal.